DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “double molded” is unclear.  The specification does not appear to explain what makes defines a molded member as being double molded versus a molded member that cannot be considered double molded.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 3-4, the phrase “immediately adjacent blade attachment points” are unclear.  It is unclear if these attachment points represent the same or different structure than the attachment points introduced on line 2.  As written, the lines 3-4 points to not reference to the line 2 points and are therefore in addition to the line 2 points.  The phrase should be replaced with “immediately adjacent ones of the blade attachment points”.
With regards to claim 1, the flexible region disclosure is unclear.  As written, the flexible regions do not engage the points which is not supported.  The reason the second point is part of the linkage is because they are connected to each other via the flexible regions.  There is never a time where the points are not connected via a flexible region and the claim needs to acknowledge that relationship.  
With regards to claim 2, the phrase “as a portion of the linkage defining the…points” is unclear.  It is unclear what structure represents the “portion of the linkage”.  Claim 1 previously disclosed that the molded member defines the points.  How can the points be defined by two separate parts of the linkage at the same time?  Also, it is unclear how a single portion can define multiple points at the same time.  In Figure 1, linkage 154 would have three portions each defining a point where each of the Claim 3 has the same issue.
With regards to claim 2, the “flexing direction” is indefinite.  The direction is not defined by any disclosed structures and, therefore, can be any direction and different each time.
With regards to claim 3, it is unclear what structure defines a molded member as being double molded versus a molded member that cannot be considered double molded.
With regards to claim 4, the three points and the two flexible regions do not reference back to the original point and region disclosures in claim 1.  As written, there are at least five points and three regions which does not appear to be supported.
With regards to claims 5-7, the claims are directed solely to a linkage (preamble).  The specification is clear on what structure define the linkage (154).  The linkage 154 cannot comprise the bridge, yoke, counter molded member, or the leading platform as supported by the specification.  Claims 5-7 are very confusing because these structures that do not make up the linkage and are written in a way where they are being positively disclosed. Claim 5 even discloses that the molded member is part of the bridge.   In order to positively claims these structures the preamble must be broader than just the linkage to a structural name that can positively claim these structures.  For example, “A razor comprising a linkage”.  As supported by the specification, the razor does comprise these items so they can be positively claimed along with their relationships with all parts of the linkage.
It is noted that the following rejections to claims 5, 6, and 7 are being made with the assumption that the preamble will be amended to a phrase that is broad enough to positively claim these structures and their relationships with the linkage.  
With regards to claim 5, the phrase “molded member is formed integrally as part of the bridge” is unclear.  As written, the points are unrelated to the what makes the molded member integrally attached to the bridge which is not supported.  Also, the yoke of the bridge does not play a role in this integral relationship which is not supported.           
With regards to claim 6, it is unclear what structure allows for the yoke to join the molded member in addition to the structure allowing for the bridge to be integral with the molded member.  As written, the molded member is integral with the bridge and separately joined to the yoke which does not appear to be supported.
With regards to claim 7, the bridge disclosure is unclear.  As written, the bridge is unrelated to one of the attachment point.  As shown in Figure 1, the attachment point is clearly engaged with the bridge.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected (claims 2 and 5 as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Coresh (2013/0000127).
With regards to claim 1, Coresh discloses the same invention including a linkage for a shaving razor (820 links the blades with the handle) having a molded member (824, 828, paragraph [0049]) defining a plurality of blade assembly attachment points (830), and a flexible region between immediately adjacent blade attachment points (832).
With regards to claims 2, 4, and 5, Coresh discloses the flexible region is formed of a same material as a portion of the linkage defining the blade assembly attachment points (824, 828, 832, paragraph [0049]) and is dimensionally thinner in a flexing direction than the linkage at the blade attachment points (t in Fig. 10), the molded member defines three blade assembly attachment points (830) and two flexible regions (832), and the molded member is formed integrally as part of a bridge (822) that defines a handle interconnection mechanism (834) and a yoke (828).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coresh (2013/0000127) in view of Fujimoto (10,775,849).  Coresh discloses the invention including the molded member having a material with greater flexibility forming the flexible region and lower flexibility forming a portion of the linkage defining the points (paragraph [0050]).
However, Coresh fails to disclose the molded member is double molded.
Fujimoto teaches it is known in the art of flexible members to incorporate double molded material (column 16 lines 1-2).  It would have been well within one’s technical skill to have utilized any reasonable material that allows for flexing including double mold material.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Coresh with the double molded materail, as taught by Fujimoto, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.


Claims
It is to be noted that claims 6 and 7 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
14 April 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724